222 F.2d 888
UNITED STATES of America, Plaintiff-Appellee,v.Sebastian John INTERSIMONE, Nathan Henry August, and Walter Latoski, Defendants-Appellants.
No. 258.
Docket 23506.
United States Court of Appeals Second Circuit.
Argued April 14, 1955.
Decided May 16, 1955.

Paul Windels, Jr., Asst. U. S. Atty. for Eastern Dist. of New York, Brooklyn, N. Y. (Leonard P. Moore, U. S. Atty., Brooklyn, N. Y., on the brief), for plaintiff-appellee.
Menahem Stim, New York City (Allen S. Stim, New York City, on the brief), for defendant-appellant Sebastian John Intersimone. Harry Heller, Brooklyn, N. Y., for defendant-appellant Nathan Henry August.
Robert Mitchell, New York City, for defendant-appellant Walter Latoski.
Before CLARK, Chief Judge, and FRANK and STALEY, Circuit Judges.
PER CURIAM.


1
Our review of this case convinces us that there was sufficient credible and admissible evidence to warrant the jury's finding that there had been one over-all conspiracy, see Blumenthal v. United States, 332 U.S. 539, 68 S.Ct. 248, 92 L.Ed. 154, and that each of these defendants had participated in it. See United States v. McKee, 2 Cir., 220 F.2d 266. There was no reversible error either in the admission of evidence or in the vigorous prosecution of the case by the Assistant United States Attorney in charge. The conviction is affirmed.